Case: 2:20-cv-02968-SDM-CMV Doc #: 10 Filed: 08/03/20 Page: 1 of 5 PAGEID #: 94




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 RECO EQUIPMENT, INC.,

                       Plaintiff,

        v.                                              Civil Action 2:20-cv-2968
                                                        Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura
 CUSTOM ECOLOGY OF OHIO, INC.,

                       Defendant.


                           REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion to Remand (ECF No. 8). For the

following reasons, it is RECOMMENDED that Plaintiff’s Motion be DENIED.

                                    I.     BACKGROUND

       Plaintiff, RECO Equipment, Inc. (“RECO”), an Ohio corporation with a principal place

of business in Ohio, and Defendant, Custom Ecology of Ohio, Inc. (“Custom Ecology”), a

Delaware corporation with a principal place of business in Georgia, entered into contracts in

2017 and 2018 whereby Custom Ecology rented certain commercial equipment from RECO.

(Compl. ¶¶ 1, 2, 7, ECF No. 3.) Both contracts contained the following choice of law and forum

selection clause:

       IT IS EXPRESSLY AGREED THAT ALL OBLIGATIONS OF THE PARTIES
       CREATED HEREIN ARE PERFORMABLE IN THE COUNTY OF BELMONT,
       IN THE STATE OF OHIO, THE MAIN OFFICE OF RECO EQUIPMENT, INC.,
       AND THE LAWS OF THE STATE OF OHIO SHALL GOVERN ALL
       TRANSACTIONS. SUIT MAY BE BROUGHT IN BELMONT COUNTY,
       OHIO.

(Rental Contracts, ECF No. 3-1, PAGEID #49, 51.)
Case: 2:20-cv-02968-SDM-CMV Doc #: 10 Filed: 08/03/20 Page: 2 of 5 PAGEID #: 95




       On May 8, 2020, RECO commenced an action against Custom Ecology for breach of the

two rental contracts in the Court of Common Pleas for Belmont County, Ohio, seeking

$112,317.11 in damages. (Compl., ECF No. 3.) On June 8, 2020, Custom Ecology removed the

case to this Court based on diversity jurisdiction. (Notice of Removal, ECF No. 1.) On July 8,

2020, RECO filed the present Motion to Remand, arguing that “[t]he contractually agreed upon

forum of Belmont County amounts to a waiver of Defendant’s right to remove the Belmont

County case to this Honorable Court.” (Mot. 2, ECF No. 8.) Custom Ecology filed a

Memorandum in Opposition, arguing that the forum selection clause was not a clear and

unequivocal waiver of Custom Ecology’s statutory right of removal under 28 U.S.C. § 1441.

(ECF No. 9.) RECO did not file a reply, and the time to do so has now expired.

                               II.     STANDARD OF REVIEW

       “The right of removal of a suit from state court to federal court is a statutory right”

governed by 28 U.S.C. § 1441. Regis Assocs. v. Rank Hotels (Mgmt.) Ltd., 894 F.2d 193, 195

(6th Cir. 1990). That statute provides:

       Except as otherwise expressly provided by Act of Congress, any civil action
       brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants, to the
       district court of the United States for the district and division embracing the place
       where such action is pending.

28 U.S.C. § 1441(a). “If the requirements of the removal statute are met, the right to removal is

absolute.” Regis, 894 F.2d at 195. Further, “[a]lthough the right to remove can be waived, the

case law makes it clear that such waiver must be clear and unequivocal.” Id.; see also In re

Delta Am. Re Ins. Co., 900 F.2d 890, 892 (6th Cir. 1990). To be “clear and unequivocal,” a

waiver must make express reference both to removal and to the party waiving the right to

remove. EBI-Detroit, Inc. v. City of Detroit, 279 F. App’x 340, 347 (6th Cir. 2008) (“A clause



                                                 2
Case: 2:20-cv-02968-SDM-CMV Doc #: 10 Filed: 08/03/20 Page: 3 of 5 PAGEID #: 96




that does not even mention either removal or the party seeking to remove cannot be a clear

waiver of removal.”).

                                       III.    DISCUSSION

       Custom Ecology properly removed the Belmont County action to this Court under

§ 1441. The Notice of Removal sets forth undisputed facts establishing this Court’s subject-

matter jurisdiction under 28 U.S.C. § 1332. Specifically, complete diversity of citizenship is

satisfied, because RECO is citizen of Ohio and Custom Ecology is a citizen of Delaware and

Georgia; and the amount in controversy is satisfied, because the amount sought by RECO in its

Complaint ($112,317.11) exceeds $75,000. (Notice of Removal, ¶¶ 5–8, ECF No. 1.) Further,

venue is proper in this Court because Belmont County is served by the Eastern Division of the

Southern District of Ohio. Thus, the statutory requirements of § 1441 are satisfied, and unless

waived in a “clear and unequivocal” manner, Custom Ecology’s right to remove is “absolute.”

Regis, 894 F.2d at 195.

       RECO’s reliance on the contracts’ forum selection clause is unavailing. As an initial

matter, the clause provides only that “[s]uit may be brought in Belmont County, Ohio.” “Such

language is properly described as permissive rather than mandatory, meaning, generally, that

although it permits a case to be filed in a particular jurisdiction, it does not preclude the case

from being filed elsewhere.” Residential Fin. Corp. v. Jacobs, No. 2:13-CV-1167, 2014 WL

1233089, at *2 (S.D. Ohio Mar. 25, 2014). Thus, under basic contract principles, either RECO

or Custom Ecology would have been free to commence an action in this Court (or any other

court in which jurisdiction and venue requirements are met) in the first instance.

       But more importantly to the posture of this case, the clause makes no reference to the

right of removal or Custom Ecology’s waiver of that right. Therefore, “[t]he clause is irrelevant

because it says nothing about the defendants’ right to remove.” EBI-Detroit, 279 F. App’x at
                                                   3
Case: 2:20-cv-02968-SDM-CMV Doc #: 10 Filed: 08/03/20 Page: 4 of 5 PAGEID #: 97




346. See also Cadle Co. v. Reiner, Reiner & Bendett, P.C., 307 F. App’x 884, 885 (6th Cir.

2009) (finding no waiver of the right to remove when a forum selection clause “neither mentions

removal nor sets forth an explicit waiver of that right by [the defendant].”). Courts in this Circuit

have repeatedly refused to find a waiver of the removal right in similar forum selection clauses,

whether permissive or mandatory. See Cadle, 307 F. App’x at 888 (no waiver by clause

providing that disputes “shall be resolved” in a particular state court); EBI-Detroit, 279 F. App’x

at 346–47 (no waiver by a clause providing that the parties agree “to submit to the exclusive

personal jurisdiction of, and not commence any action in other than, a competent State court in

Michigan”); Regis, 894 F.2d at 195 (no waiver by clause providing that the parties “submit to the

jurisdiction of the Michigan Courts”); TERA II, LLC v. Rice Drilling D, LLC, No. 2:19-CV-

02221-SDM, 2019 WL 3889623, at *1 (S.D. Ohio Aug. 16, 2019), report and recommendation

adopted, 2019 WL 4871432 (S.D. Ohio Oct. 3, 2019) (no waiver by clause providing that actions

arising out of a lease “shall be ascertained and determined by the Ohio state court in the county

where the Lease is recorded”); Residential Fin. Corp. v. Jacobs, No. 2:13-CV-1167, 2014 WL

1233089, at *2 (S.D. Ohio Mar. 25, 2014) (finding no waiver by clause providing suit “may” be

filed in a particular state court).

        In sum, Custom Ecology properly exercised its right to remove this action under § 1441

and did not waive that right by agreeing to a forum selection clause that references neither

removal nor Custom Ecology’s waiver of the right to remove. There are therefore no grounds to

remand this action.

                                      IV.    DISPOSITION

        For the foregoing reasons, it is RECOMMENDED that Plaintiff’s Motion to Remand

(ECF No. 8) be DENIED.



                                                 4
Case: 2:20-cv-02968-SDM-CMV Doc #: 10 Filed: 08/03/20 Page: 5 of 5 PAGEID #: 98




                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   5
